Two questions are involved in the appeal: (1) Is the evidence sufficient in law to warrant the submission to the jury of the question whether B. MacKenzie was an independent contractor? (2) Was there error in refusing the prayer directing a verdict for the plaintiff?
Three issues were submitted to the jury, and in response to the first it was found as a fact that MacKenzie was an independent contractor. The second and third issues relating to the alleged indebtedness of the defendant to the plaintiff and to the plaintiff's right to a lien on the premises were answered in the negative. Judgment was given for the defendant, and plaintiff excepted and appealed.
Upon an examination of the record we are satisfied that there was sufficient evidence to support the verdict upon the first issue, and are of opinion that no error was committed in refusing plaintiff's prayer for special instructions directing the verdict for the plaintiff.
The principles arising upon the exception have been so frequently before the Court as to make it unnecessary specifically to review the entire evidence in its application to the controlling principles of law. We find
No error. *Page 778